UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 08-6444



STANFORD EL CHRISTOPHER MCPHERSON, JR., a/k/a Chris Rattis,

               Plaintiff - Appellant,

          v.


BUDDY MOZINGO; ERROL DAWSON JARMAN; SCOTT DAVID SIKKINK; DALE
AUTRY; TABITHA ANN ADKINS,

               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-ct-03090-D)


Submitted: May 22, 2008                        Decided:   June 2, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stanford El Christopher McPherson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stanford   El    Christopher    McPherson,     Jr.,   appeals   the

district court’s order dismissing his 42 U.S.C. § 1983 (2000)

complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed

the record and find that this appeal is frivolous. Accordingly, we

dismiss the appeal for the reasons stated by the district court.

We deny McPherson’s motion to amend his complaint and dispense with

oral   argument   because    the   facts    and   legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                   - 2 -